DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the individual figures on Fig. 3 must be described separately, e.g. Fig. 3a, 3b, 3c, etc.  
The Brief description of drawings has to be amended with these changes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, wherein Figure 3 are not. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the use of the term “for example” in line 3 is confusing. It is not understood if claim requires that the groove engages spring arms or similar holding elements for the cover with all the limitations described, or simply indicates the capability of the groove to hold the arms of a spring or a similar holding element. For examination purposes, the recitation will be treated as the groove is capable of providing such function with a spring or a similar holding element.
Regarding claim 12, the claim is related to a method. However, the claim does not include any step, which is confusing. It is not understood if the applicant unintentionally forgot to include at least one step for the method, or if the claim is not a method or if the step is the action of transporting mentioned in line 1. Furthermore, the claim lacks a transitional phrase from the preamble to the body of the claim. Furthermore, it is not understood if the term “transporting” is intended to be the step of the method or not. Because the claim does not have a clear division between the preamble and the body of the claim is, it is not understood what is claimed, a method or that the dental implant is a dental implant with an implant extension, in which it is already claimed in the independent claim 1.  For examination purposes, the recitation will be treated as a method for transporting a dental implant with an apically held dental implant, comprising: holding the dental implant through the apical end, where the dental implant is the dental implant with the implant extension of claim 1.

Claim Objections
Claims 1, 4, 5 and 7 are objected to because of the following informalities:   the claim uses the term “constriction”, but at the same time in the independent claim 1 uses the term “annular constriction” in line 8 for the same limitation. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims.  Appropriate correction is required.
Claims 2-13 are objected to because of the following informalities:  The preamble of the claims uses the term “an implant extension”, but at the same time in claim 1 is describing “an implant extension” in the preamble. The Office understands the across the claims the term “implant extension” refers to the same limitation. However, in order to avoid potential confusion, it is suggested to use “the implant extension” instead. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (EP 1839617 A1) in view of Guenter et al. (US 20120181202 A1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Threads)][AltContent: arrow][AltContent: textbox (Section for receiving and securing an abutment )][AltContent: ][AltContent: textbox (Coronal end)][AltContent: ][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Abutment)][AltContent: textbox (Implant extension)][AltContent: textbox (Dental implant)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    538
    197
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Annular constriction)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (First section)][AltContent: ][AltContent: textbox (Groove)][AltContent: ][AltContent: textbox (Second section)][AltContent: textbox (Fig. 1 – zoomed portion)]
    PNG
    media_image2.png
    135
    87
    media_image2.png
    Greyscale


Regarding claim 1, Stefan discloses a dental implant (1) with an implant extension which are formed along a longitudinal axis (see annotated Fig. 1 above), wherein: 
- the dental implant (1) includes an apical end, a coronal end and a section
- the implant extension (see annotated Fig. 1 above) is formed in one piece with the implant (1) and extends away from an end face of the apical end along the longitudinal axis (see annotated Fig. 1 above), 
- wherein the implant extension has a first section along the longitudinal axis with an annular constriction (15), which is directly connected to the end face of the apical end
wherein 
- the implant extension has, along the longitudinal axis following the first section
- the second section having therein perpendicular to the longitudinal axis an outer annular groove (14) (see annotated Fig. 1 zoomed portion above).
However, Stefan does not disclose that the outer annular groove is designed to hold the implant extension by clamping the groove in the direction of the longitudinal axis, and a splined shaft section designed to hold the implant extension in a secured manner against rotation around the longitudinal axis, and that the splined shaft section being further away from the implant than the first section.  
On the other hand, Stefan discloses the outer annular grooves in a sawtooth profile capable of been clamped in the direction of the longitudinal axis. Therefore, a person skill in the art would see obvious to also use the annular grooves (14) of Stefan as holding grooves is needed.
[AltContent: textbox (Dental implant)]However, Stefan does not disclose a splined shaft section designed to hold the implant extension in a secured manner against rotation around the longitudinal axis, and that the splined shaft section being further away from the implant than the first section.  

[AltContent: arrow][AltContent: textbox (Adapter section)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Splines / grooves)][AltContent: arrow][AltContent: textbox (Holder segment)][AltContent: textbox (Transfer element)][AltContent: arrow]
    PNG
    media_image3.png
    244
    425
    media_image3.png
    Greyscale


Guenter et al. teaches a dental implant (25) attached to a transfer element (1) (see annotated Fig. 6 above). The transfer element (1) includes an adapter section (10) and a holder segment (5) located further away from the implant (25), where the holder segment (5) includes splines/grooves and ribs (12) along the longitudinal axis, where the splines and ribs are designed to serve as means for handling the transfer of the transfer element in this way it is secure to pick it up and hold it by the hand (see annotated Fig. 6 above and [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the second section of the implant extension of Stefan, with the addition of the splined shaft section of Guenter, in order to securely pick up the implant and holding it by the hand. 
Regarding claim 2, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the second section is located along the longitudinal axis at the end of the first section farther away from the implant. Furthermore, Guenter teaches a splined shaft section at the end of the transfer element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when modifying the end of the second section of Stefan, with the splined shaft section of Guenter, in this way the second section would be between the first section and the splined shaft section, so that when handling the implant it is easier to pick up and hold it by the hand. 
 Regarding claim 3, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the second section is located along the longitudinal axis at the end of the first section farther away from the implant. Furthermore, Guenter teaches a splined shaft section at the end of the transfer element.
However, Stefan/Guenter does not disclose that splined shaft section is located along the longitudinal axis between the first section and the second section.
On the other hand, moving the location of the splined shaft section from the further section of the implant extension to be between the first section and the second section is considered an obvious matter of design choice if it is wanted to hold by using clamping the end of the implant extension, instead of been between the first section and the splined shaft section. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Regarding claims 4 and 5;
Claim 4, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the diameter of the annular constriction is smaller than any other diameter of the implant, in this way predetermined to provide a breaking point between the implant and the implant extension.  
 However, Stefan/Guente does not disclose that the diameter of the annular constriction is between 0.4 mm and 0.8 mm.
Claim 5, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the diameter of the annular constriction is smaller than any other diameter of the implant, in this way predetermined to provide a breaking point between the implant and the implant extension.  
 However, Stefan/Guente does not disclose that the diameter of the annular constriction is between 0.8 mm and 1.2 mm.
With respect to claims 4 and 5; it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the diameter of the annular constriction between 0.4-0.8mm or from 0.8-1.2mm, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that material diameter of the constriction is designed in such a way that the constriction breaks the body in a simple manner (see [0032]).
However, Stefan/Guenter does not disclose that it breaks at a torsion of less than 25 Ncm. or less than 20 Ncm or less than 10 Ncm or less than 5 Ncm.
On the other hand, due to Stefan discloses that the annular constriction breaks in a simple manner, for a person skill in the art would see obvious that the torsion required to break that area in a simple manner would require tools used already in a dental practitioner office or lab, or that it breaks using the bare hands. Therefore, it is less than the torsion values as claimed.
Regarding claim 7, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the constriction(15) is designed in such a way that the material diameter of the first section increases continuously along the longitudinal axis beginning at the end face of the apical end of the implant (1) see annotated Fig. 1 above).  
Regarding claim 8, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Stefan discloses that the material diameter of a first partial section of the first section of the implant extension, which is directly adjacent to the end face of the apical end, has an inclination relative to the longitudinal axis that by observation from the drawings is less than 45 degrees (see annotated Fig. 1 above).
However, Stefan/Guenter does not disclose that the angle of inclination is less than 35°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of the surface of the first section of the implant extension to be less than 35 degrees, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the dental implant (1) has threads (16) between the apical end and the coronal end for screwing the dental implant (1) into a bone (see annotated Fig. 1 and [0038]).  
Regarding claim 10, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses that the groove is formed to the outside with at least one edge in such a way that provides the capabilities to hold on to an elastic spring arms or similar holding elements of a cover, which comprises a channel into which the implant extension can be inserted, can engage in the groove, in order to clamp the implant extension in the channel, wherein the edge at the same time delimiting an annular surface extending perpendicular to the longitudinal axis, in order to form a barb function with the spring arms or similar holding elements engaging therein.
Regarding claim 11, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Stefan does not disclose that a splined shaft section has along the longitudinal axis and around the longitudinal axis at least one lateral plane section or at least one splined shaft section as a groove or as a protuberance in order to produce the anti-rotation lock with a corresponding counterpart.  
Guenter et al. teaches a dental implant (25) attached to transfer element (1) (see annotated Fig. 6 above), that at the same time includes an adapter section (10) and a holder segment (5) located further away from the implant (25), where the holder segment (5) includes splines/grooves and protuberances/ribs (12) along the longitudinal axis, where the splines and protuberances are designed to serve as means for handling the transfer of the transfer element in this way it is secure to pick it up and hold it by the hand (see annotated Fig. 6 above and [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the second section of the implant extension of Stefan, with the addition of the splined shaft section and protuberances of Guenter, in order to securely pick up the implant and holding it by the hand. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (EP 1839617 A1) in view of Guenter et al. (US 20120181202 A1) as applied to claim 1 above, and further in view of Ihde (EP 09663738 A1).
Regarding claim 12, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses an implant extension at the apical end surface of the dental implant (see annotated Fig. 1 above).
However, Stefan/Guenter does not disclose a method for transporting an apically held dental implant, wherein the dental implant is a dental implant with an implant extension according to claim 1 (see annotated Fig. 1 above).
Regarding claim 13, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stefan discloses an implant extension at the apical end surface of the dental implant (see annotated Fig. 1 above).
However, Stefan/Guenter does not disclose a method including using a dental implant with an implant extension according to claim 1 to apically hold the implant in a transport receptacle.
Regarding claim 14, Stefan/Guenter discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Stefan discloses an implant extension at the apical end surface of the dental implant (see annotated Fig. 1 above).
However, Stefan/Guenter does not disclose that the implant is held exclusively apically in the transport receptacle or in the cover of the transport receptacle.










[AltContent: ][AltContent: textbox (Annular constriction)][AltContent: arrow][AltContent: textbox (Implant extension)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Transport receptacle)][AltContent: textbox (Transport receptacle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant extension)][AltContent: arrow]
    PNG
    media_image4.png
    629
    475
    media_image4.png
    Greyscale


Ihde teaches a dental implant (1) including an implant extension/handle (2); including an annular constriction (3) between the handle and the dental implant designed to engage the transport receptacle/cap (5) during transport, and to break off from the body of the dental implant at a predetermined breaking point in the event of bending or torsion of the dental implant (1) with respect to the extension/ handle (2) (see annotated Fig. 2-4 above and [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant extension of Stefan/Guenter, with the use of the implant extension for handling and holding the implant of Ihde, in order to safely transfer the implant to the final destination, e.g. the bone cavity of the patient without touching any other surface that can damage or contaminate the exterior of the dental implant before it is implanted into the bone cavity of the user. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772